PER CURIAM.
Harry C. Blatchley here appeals from an order of the United' States District Court *902for the District of Maine, made orally on July 10, 1946, denying a motion to remit a petition in the nature of a bill of review, theretofore filed in the said court by Blatchley, to the Securities and Exchange Commission for hearing thereon. The bill of review sought to reopen a proceeding before the court instituted by the Commission under § 11(e)' of the Public Utility Holding Company Act of 1935, 49 Stat. 803, 15 U.S.C.A. § 79k(e), for the enforcement of a certain plan of reorganization of New England Public Service Company. For the background, see our opinion in Harry C. Blatchley, Petitioner, 157 F.2d 894. Appellee New England Public Service Company moves to docket and dismiss the appeal. The motion must be granted for the reason that the order appealed from is interlocutory in character, and does not fall within any of the categories of interlocutory orders made appealable by 28 U.S.C.A. § 227.
The appeal is dismissed for lack of jurisdiction.